DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 1, 8, 12, 15, and 20 in the reply filed on 01 April 2021 is acknowledged.
4.	Applicants’ cancellation of claims 14 and 16 in the reply filed on 01 April 2021 is acknowledged.
5.	Applicants’ addition of claims 21-24 in the reply filed on 01 April 2021 is acknowledged.

Election/Restrictions
6.	Claims 1-13, 15, 19, and 21-23 are allowable. The restriction requirement between Species A-J, as set forth in the Office action mailed on 01 May 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01 May 2020 is withdrawn.  Claims 9, 13, and 19, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Zeba Ali on 20 May 2022.
The application has been amended as follows:

1. (Currently Amended) An intraocular lens (IOL) comprising a shape-changing optic configured for placement in or adjacent to a lens capsule, the IOL having an optical axis extending in an anterior-posterior direction, an equator extending in a plane substantially perpendicular to the optical axis, an accommodated state, a dis-accommodated state, and states therebetween, the IOL comprising: 
an elastic anterior face located anterior to the equator, having an anterior surface, a posterior surface, and a periphery; 
a posterior face located posterior to the equator, having an anterior surface, a posterior surface, and a periphery; 
an elastic side wall extending across the equator and extending from the anterior face to the posterior face; 
a chamber located between the anterior face and the posterior face and containing a material, wherein the anterior face is more resistant to deformational change than the material; and 
a plurality of haptics each having a medial portion and a lateral portion, the medial portion extending from and connected to the periphery of the anterior face such that the plurality of haptics changes the shape of the anterior face via application of radial tension to the periphery of the anterior face in a direction perpendicular to the optical axis and not via compressive forces along the optical axis on the shape-changing optic.

2.	(Currently Amended) The IOL of claim 1, wherein the posterior face is equal to or more resistant to deformational change than the anterior face or the material contained within the chamber. 
 
3.	(Currently Amended) The IOL of claim 1, wherein the posterior face is elastic. 
 
4.	(Currently Amended) The IOL of claim 1, wherein the posterior face comprises a spherical, aspheric, toric, toroidal, multifocal, diffractive, extended depth of focus lens, or combinations thereof.    
 
5.	(Currently Amended) The IOL of claim 4, wherein the posterior face comprises a fixed power(s) lens. 
  
6.	(Currently Amended) The IOL of claim 1, wherein the periphery of the posterior face comprises a peripheral edge having a substantially squared configuration. 
 
7.	(Currently Amended) The IOL of claim 1, wherein the side wall is thinner than the anterior face, the posterior face or both. 
 
8.	(Currently Amended) The IOL of claim 1, wherein the side wall is fabricated from a material that is less resistant to deformational change than the anterior face. 
 
9.	(Currently Amended) The IOL of claim 1, wherein the side wall, the anterior face, or the posterior face defines at least one port sized and dimensioned to receive a needle or a catheter, the needle or catheter being sized and dimensioned to deliver or remove a fluid, gel, or gas, or other material to/from the chamber.  
 
10.	(Currently Amended) The IOL of claim 1, wherein the chamber is defined by the posterior surface of the anterior face, the anterior surface of the posterior face, and an inner surface of the side wall. 
 
11.	(Currently Amended) The IOL of claim 1, wherein the material comprises a soft solid, a gel, a flowable fluid, or a gas, or other suitable optical material. 
 
12.	(Currently Amended) The IOL of claim 1, wherein each of the plurality of hapticsof each of the plurality of haptics comprising ridges configured to engage an inner surface of a lens capsule. 
 
13.	(Currently Amended) The IOL of claim 1, wherein the lateral portion of of the plurality of haptics comprises a hook configured to engage or curve around an outer surface of a lens capsule.  
 
14.	(Cancelled)  
 
15.	(Previously Presented) The IOL of claim 1, wherein each of the plurality of haptics is elastic but is more resistant to deformational change than the anterior face.  
 
16.	(Cancelled). 
 
17.	(Cancelled)  
 
18.	(Cancelled)  
 
19.	(Currently Amended) The IOL of claim 1, wherein the each of the plurality of haptics has a bottom surface defining a recess sized and dimensioned to receive a stabilizing ring. 
 
20.	(Cancelled)  
 
21. 	(Previously Presented) The IOL of claim 1, wherein each of the plurality of haptics is non-rotatable in response to axial compression of the lens capsule.  
 
22.	(Previously Presented) The IOL of claim 1, wherein the side wall is less resistant to deformational change than the anterior face. 
 
23.	(Previously Presented) The IOL of claim 1, wherein each of the plurality of haptics comprises

24.	(Cancelled)

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an intraocular lens (IOL) comprising a shape-changing optic configured for placement in or adjacent to a lens capsule, the IOL having an optical axis extending in an anterior-posterior direction, an equator extending in a plane substantially perpendicular to the optical axis, an accommodated state, a dis-accommodated state, and states therebetween comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
an elastic anterior face located anterior to the equator, having an anterior surface, a posterior surface, and a periphery; 
a posterior face located posterior to the equator, having an anterior surface, a posterior surface, and a periphery; 
an elastic side wall extending across the equator and extending from the anterior face to the posterior face; 
a chamber located between the anterior face and the posterior face and containing a material, wherein the anterior face is more resistant to deformational change than the material; and 
a plurality of haptics each having a medial portion and a lateral portion, the medial portion extending from and connected to the periphery of the anterior face such that the plurality of haptics changes the shape of the anterior face via application of radial tension to the periphery of the anterior face in a direction perpendicular to the optical axis and not via compressive forces along the optical axis on the shape-changing optic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774